Citation Nr: 0525977	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of carpal tunnel syndrome, right upper extremity, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
scar, residual of gunshot wound, right hand and wrist, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
traumatic osteoarthritis of DIP (distal interphalangeal) 
joints of second through fifth digits, currently evaluated as 
0 percent disabling (noncompensable).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, which denied claims of entitlement to 
increased ratings for service-connected residuals of carpal 
tunnel syndrome, right upper extremity, evaluated as 30 
percent disabling, service-connected scar, residual of 
gunshot wound, right hand and wrist, evaluated as 10 percent 
disabling, and service-connected traumatic osteoarthritis of 
DIP (distal interphalangeal) joints of second through fifth 
digits, evaluated as 0 percent disabling (noncompensable).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A VA "hand, thumb and fingers" examination report, dated in 
October 2002, shows that the veteran complained of morning 
symptoms, that he had pain and swelling, and that, "he 
cannot not use his right hand for anything."  He further 
stated that he had been a letter carrier for the postal 
service for 13 years, that he did security work for two 
years, and that, "He has been on Disability since '85 or '86 
due to the pain and inability to do his ADLs (activities of 
daily living) with his right hand."  

The claims file does not currently contain a record of the 
veteran's disability determination, and it does not appear 
than an attempt has been made to obtain these records.  On 
remand, the veteran should be requested to indicate whether 
he is receiving disability benefits, or workers' 
compensation, and, if so, to identify the agency from which 
he is receiving such benefits and the date of the disability 
determination, followed by an attempt to obtain these records 
from the identified agency.  See generally Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should contact the veteran and 
request that he state whether he is 
receiving disability benefits, or 
workers' compensation, and, if so, to 
identify the agency from which he is 
receiving such benefits, and the date of 
the disability determination.  

2.  The RO should attempt to obtain the 
relevant agency's disability decision, 
and the supporting medical records, 
pertinent to the appellant's claim for 
disability benefits.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


